Judgment, Supreme Court, Bronx County, rendered April 4, 1977, convicting defendant of robbery in the first degree and sentencing him to IV2 to 15 years, unanimously modified, on the law, to the extent of vacating the sentence and remanding the matter for a new predicate felony hearing, and, except, as thus modified, affirmed. It was error, as the People concede, to receive unauthenticated documentation of defendant’s purported conviction of a drug violation in Puerto Rico. The certificates of conviction, while attested to, lacked the certificate, under seal, that the attestor was the legal custodian of the records and that his signature was genuine as is required by CPLR 4540 (subd [c]). The fingerprint record did not clearly indicate that it related to the challenged conviction and, in any event, lacked both the attestation and certification. Finally, the People failed to establish that the quantity of narcotics, the possession of which defendant allegedly had been convicted of in Puerto Rico, was sufficient to meet the felony weight requirements of this State. (Penal Law, § 70.06, subd [b], par [i].) On remand the People should have the opportunity to overcome, if possible, the technical shortcomings of their proof in a new hearing. Concur—Kupferman, J. P., Lupiano, Lane, Sandler and Sullivan, JJ.